1
2
                                                   JS6
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
      R.C.,                                              Case No. 5:19-cv-00174-SHK
12
                                      Plaintiff,
13
                            v.
                                                         JUDGMENT
14
      ANDREW M. SAUL, Commissioner of
15    Social Security,
16                                    Defendant.
17
18            It is the judgment of this Court that the Commissioner of Social Security’s
19   decision is REVERSED and this case is REMANDED to the Social Security
20   Administration for further proceedings consistent with this Court’s Order.
21
22
23
     DATED: 03/31/2020                 ________________________________
24                                     HONORABLE SHASHI H. KEWALRAMANI
25                                     United States Magistrate Judge
26
27
28
